PER CURIAM.
This disciplinary matter is before the Court on a petition filed by Claud L. McIver, III (Bar No. 494125) seeking the voluntary suspension of his license to practice law pending the outcome of an appeal of his criminal convictions. See Bar Rule 4-227 (b) (2). Because we agree that such a suspension is appropriate, we accept McIver's petition.
On April 23, 2018, following a jury trial, McIver, who has been a member of the State Bar of Georgia since 1973, was found guilty in the Superior Court of Fulton County of felony murder, aggravated assault, possession of a firearm during the commission of a crime, and influencing a witness. It is a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony; the maximum penalty for such a violation is disbarment. See Bar Rule 4-102 (d) ; Georgia Rule of Professional Conduct 8.4 (a) (2). McIver was sentenced to life in prison on May 23, 2018, and has filed a motion for new trial. McIver states that he intends to file a notice of appeal if the motion for new trial is denied, and he agrees to notify the State Bar's Office of General Counsel regarding the outcome of his appeal within 10 days of the final appellate court order. See Bar Rule 4-106 (f). The State Bar responds that it has no objection to McIver's petition.
*54Based on our review of the record, we agree that the petition should be accepted. Accordingly, McIver hereby is suspended from the practice of law in this State until further order of this Court. He is directed to notify the State Bar of the final disposition of his direct appeal within ten days of that disposition and is reminded of his duties under Bar Rule 4-219 (c).
Petition for voluntary discipline accepted. Suspended until further order of this Court.
All the Justices concur, except Peterson, J., not participating.